                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION


YOLANDA NICOLE SMITH,                                                                     PLAINTIFF

V.                                 No. 4:19-cv-00273-BSM-JJV

ANDREW SAUL1, Commissioner,
Social Security Administration                                                        DEFENDANT


             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

                                        INSTRUCTIONS

       The following recommended disposition has been sent to Chief United States District

Judge Brian S. Miller. Any party may serve and file written objections to this recommendation.

Objections should be specific and should include the factual or legal basis for the objection. If

the objection is to a factual finding, specifically identify that finding and the evidence that

supports your objection. An original and one copy of your objections must be received in the

office of the United States District Court Clerk no later than fourteen (14) days from the date of

the findings and recommendations. The copy will be furnished to the opposing party. Failure to

file timely objections may result in a waiver of the right to appeal questions of fact.

       If you are objecting to the recommendation and also desire to submit new, different, or

additional evidence, and to have a hearing for this purpose before the District Judge, you must, at

the same time that you file your written objections, include the following:

       If you are objecting to the recommendation and also desire to submit new, different, or


1
 Andrew Saul was sworn in as Commissioner of the Social Security Administration on June 17,
2019, replacing Nancy Berryhill. He has therefore been substituted as the defendant in this case
pursuant to Federal Rule of Civil Procedure 25(d)(1).



                                                  1
additional evidence, and to have a new hearing for this purpose before either the District Judge

or Magistrate Judge, you must, at the time you file your written objections, include the

following:

       1.      Why the record made before the Magistrate Judge is inadequate.

       2.      Why the evidence to be proffered at the new hearing (if such a hearing is granted)

was not offered at the hearing before the Magistrate Judge.

       3.      The details of any testimony desired to be introduced at the new hearing in the

form of an offer of proof, and a copy, or the original, of any documentary or other non-

testimonial evidence desired to be introduced at the new hearing.

       From this submission, the District Judge will determine the necessity for an additional

evidentiary hearing.   Mail your objections and “Statement of Necessity” to:

                              Clerk, United States District Court
                              Eastern District of Arkansas
                              500 West Capitol Avenue, Suite A149
                              Little Rock, AR 72201-3325

                                        DISPOSITION

       Pending before the Court is the Commissioner’s Motion to Dismiss. (Doc. No. 8).

Plaintiff has not responded and the time for doing so has passed. For the following reasons, I

recommend that the Motion be GRANTED.

I.     FACTS

       Plaintiff previously was awarded benefits but, as of November 5, 2013, the Social

Security Administration determined medical improvement had occurred. On June 1, 2018, an

Administrative Law Judge (ALJ) issued a decision denying Ms. Smith’s claim, finding her

disability under sections 216(i) and 223(f) of the Social Security Act ended as of November 5,

2013. (Doc. No. 9-1 at 9-34.)       Ms. Smith sought review by the Appeals Council, but the


                                                2
Council adopted the ALJ’s decision. (Id. at 45-50, 54-60.) By letter dated January 20, 2019, the

Administration advised Ms. Smith she had sixty (60) days to file a civil action in the United

States District Court seeking review of its decision. (Id. at 51-52.) That letter was addressed to

“Ms. Yolanda Nicole Smith at 9 Timber Valley Cove, Little Rock, AR 72204” – the same

address Ms. Smith has utilized to file this lawsuit. (Id. at 51.) The Commissioner states, “The

60th day after January 20, 2019, would have been March 26, 2019, accounting for the 5-day

mailing time.” (Doc. No. 9 at 2.) But Ms. Smith filed her pro se Complaint 23 days late on

April 18, 2019. (Doc. No. 2).

           Therefore, the Commissioner filed a Motion to Dismiss, (Doc. No. 8), arguing Ms.

Smith’s Complaint was filed more than sixty (60) days after receipt of the final decision of the

Commissioner. The Commissioner further contends that Ms. Smith is not entitled to equitable

tolling.

II.        DISCUSSION

           Title 42 United States Code Section 405(g) provides that:

           Any individual, after any final decision of the Commissioner of Social Security
           made after a hearing to which he was a party, irrespective of the amount in
           controversy, may obtain a review of such decision by a civil action commenced
           within sixty days after the mailing to him of notice of such decision or within
           such further time as the Commissioner of Social Security may allow.

42 U.S.C. § 405(g); see also 20 C.F.R. 422.210(c) (requiring that a civil action must be instituted

within sixty days after the Appeals Council’s “notice of denial of request for review of the

presiding officer’s decision or notice of the decision by the Appeals Council is received by the

individual, institution, or agency, except that this time may be extended by the Appeals Council

upon a showing of good cause”). Per the regulations, a claimant is presumed to have received

notice of a denial of request for review five days after the date of notice, “unless there is a



                                                   3
reasonable showing to the contrary.” 20 C.F.R. 422.210(c). Receipt of notice “by either the

individual or the individual’s attorney, whichever occurs first, triggers the sixty day limitations

period.”    Bess v. Barnhart, 337 F.3d 988, 990 (8th Cir. 2003).           Absent equitable tolling

circumstances, failure to adhere to the sixty-day limitations period warrants dismissal. Id.

       In this case, Ms. Smith does not dispute that her Complaint was filed after the sixty (60)

day deadline and offers no basis to show she is entitled equitable tolling. See Medellin v.

Shalala, 23 F.3d 199, 204 (8th Cir 1994) (equitable tolling permissible in “situations where the

claimant has actively pursued his judicial remedies by filing a defective pleading during the

statutory period, or where the complainant has been induced or tricked by his adversary’s

misconduct into allowing the filing deadline to pass.”). And Courts have “been much less

forgiving in receiving late filings where the claimant failed to exercise due diligence in

preserving [her] legal rights”); Harris v. Chater, No. 95-1013, 1995 WL 620015, *1 (8th Cir.

Oct. 24, 1995) (per curiam) (finding no justification for equitable tolling when the filing is late as

the result of “garden variety” excusable neglect).

       Because Ms. Smith failed to exercise due diligence in preserving her legal rights, I

recommend the Commissioner’s Motion to Dismiss be GRANTED.

III.   CONCLUSION

       IT IS THEREFORE RECOMMENDED that:

       1.       Defendant’s Motion to Dismiss (Doc. No. 8) be GRANTED and this matter be

DISMISSED without prejudice.

            DATED this 18th day of July 2019.


                                                      ________________________________
                                                      JOE J. VOLPE
                                                      UNITED STATES MAGISTRATE JUDGE


                                                  4
